Citation Nr: 0833643	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  04-43 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a low back disability, 
to include mechanical low back pain as a residual of an in-
service low back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1982 to August 
2003.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, that denied service connection for "chronic 
disease or disorder causing low back pain."  The issue has 
been recharacterized on the front page of this decision to 
comport with the veteran's intended claim.  

The case was remanded to the RO by the Board in June 2007 for 
additional development and adjudicative action.  


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's current low back pain and any in-service injury or 
disease, and arthritis of the lumbar spine was not shown 
during the first post-service year.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low 
back disability, to include residuals of an in-service low 
back injury have not been met.  38 U.S.C.A. §§ 1101, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2003.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  That notwithstanding, the RO cured the defect by 
sending a subsequent letter to the veteran in June 2007 that 
specifically notified the veteran regarding the assignment of 
disability ratings and effective dates for any grant of 
service connection.  

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claim.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  Significantly, 
the case was remanded in June 2007 to schedule a VA 
examination for the veteran and to specifically obtain a 
medical opinion as to the likely etiology of the current low 
back pain.  The veteran failed to report to the first 
examination, scheduled for July 2007.  The veteran later 
explained that he had moved to Texas, and requested that a VA 
examination be scheduled in his new jurisdiction.  A second 
examination was scheduled for May 2008; however, the veteran 
failed to report to the May 2008 examination and, to date, 
has not provided good cause for his failure to report.  The 
veteran must show up for a scheduled examination.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (a 
Bendezu case where the Court of Appeals for Veterans Claims 
indicated that failure to appear was not based upon good 
cause simply because the veteran believed that VA has enough 
evidence, stating "We also recognize that a veteran is free 
to refuse to report for a scheduled VA examination.  However, 
the consequences of that refusal may result in the 
adjudication of the matter based on the evidence of record 
under [section] 3.655.")

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record; when the 
examination is scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for a low back 
disability, to include low back pain as a residual of an in-
service low back injury.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The service medical records show that the veteran began 
complaining of low back pain after a motorcycle accident in 
February 1994.  Service records in October 1994, February 
1995, May 1996, and November 1998, for example, show 
complaints and treatment of low back pain.  

The veteran was discharged in August 2003 and immediately 
filed a claim for service connection for low back pain.  

A November 2003 VA examination and MRI report indicated that 
the veteran did not have arthritis of the lumbar spine.  The 
MRI indicated facet arthrosis without focal disc pathology or 
significant canal or foraminal stenosis.  A VA examination in 
November 2003 noted a diagnosis of mechanical low back pain.

The RO determined that the veteran did not have a chronic 
back disability for which service connection could be 
established, either on a presumptive basis under 38 C.F.R. 
§ § 3.307, 3.309 (because there was no diagnosis of arthritis 
within one year of service discharge) or on a direct basis 
(because the RO determined that the veteran's diagnosis of 
"mechanical low back pain with no evidence of osteoarthritis 
found" did not provide the requisite current disability 
necessary to establish service connection).  

It is well-established that a symptom such as pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted, unless there is 
a medical nexus linking the veteran's pain to an incident in 
service.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  Specifically, such a "pain alone" claim 
must fail when there is no sufficient factual showing that 
the pain derived from an in-service disease or injury.  Such 
pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  

"Arthralgia" is defined as pain in a joint.  DeLuca v. 
Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  The 
Court has stated in Clyburn v West, 12 Vet. App. 296, 301 
(1999), that continued complaints of pain after service do 
not suffice to establish a medical nexus, where the issue at 
hand is of etiology, and requires medical opinion evidence.  
Pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  See Sanchez.  Such a "pain 
alone" claim must fail when there is no sufficient factual 
showing that the pain derives from an in-service disease or 
injury.  Id.

The Board remanded the matter in June 2007 because the 
service medical records showed an in-service motorcycle 
accident in February 1994 and continued complaints of low 
back pain thereafter and up to the present.  In light of this 
continuity of back pain (as opposed to a diagnosed malady 
other than pain alone), the Board determined that a VA 
examination was necessary to obtain a medical opinion as to 
the likely etiology of the current back pain.  The veteran 
failed to appear for two scheduled examinations.  Even if the 
veteran was unaware of the first scheduled examination in 
July 2007 due to relocation to Texas, there is no indication 
that he was unaware of the second scheduled examination.  
There is no indication that notice of the second scheduled 
examination in May 2008 was not received; yet, the veteran 
failed to report to the scheduled examination, and as a 
result, the likely etiology of the veteran's current 
mechanical low back pain remains unknown.  

There is no evidence of record, other than the appellant's 
contentions, that his current low back pain is related to the 
in-service motorcycle injury.  As the appellant is not a 
medical expert, he is not competent to express an 
authoritative opinion on this issue.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  The veteran can attest to factual matters of which 
he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise and cannot provide a competent opinion 
regarding diagnosis and causation.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).  
That notwithstanding, the Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).  Neither the Board nor the veteran is 
competent to supplement the record with unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Conversely, health professionals are experts and 
are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).

Because the veteran failed to report to his examinations 
scheduled in conjunction with an original compensation claim, 
the claim must be rated based on the evidence of record; and 
the record, as it currently stands, does not contain evidence 
of a nexus between the veteran's mechanical low back pain and 
any in-service injury or disease.  Likewise, there is no 
current diagnosis of a chronic presumptive disability such as 
arthritis, for which service connection could be established 
on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309, 
3.655(b).

VA's duty to assist is not a one-way street.  If the veteran 
wishes help, he cannot passively wait for it in those 
circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 191 (1991).  

The preponderance of the evidence is against the claim of 
service connection for a low back disability, to include 
mechanical low back pain as a residual of an in-service low 
back injury; there is no doubt to be resolved; and service 
connection for a low back disability is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  











ORDER

Service connection for a low back disability, to include 
mechanical low back pain as a residual of an in-service low 
back injury is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


